            Case 1:20-cv-05878-CM Document 42 Filed 08/31/20 Page 1 of 2
                                                                                        Counsel                    Associates, Cont’d
                                                          JOEL N. WERBEL>               CHRISTIAN R. BAILLIE+      ALLISON M. KOENKE>
                                                          JOHN METHFESSEL, JR.>         SARAH K. DELAHANT+         OLIVIA R. LICATA+
                                                          FREDRIC PAUL GALLIN*+^        SHAJI M. EAPEN+            ASHLEY E. MALANDRE^
           METHFESSEL & WERBEL                            STEPHEN R. KATZMAN#
                                                          WILLIAM S. BLOOM>*
                                                                                        JAMES FOXEN^
                                                                                        GERALD KAPLAN>
                                                                                                                   ANTHONY J. MANCUSO>
                                                                                                                   JAMES V. MAZEWSKI+
                     A Professional Corporation           ERIC L. HARRISON*+            JARED P. KINGSLEY*+        CHRISTEN E. MCCULLOUGH^
                                                          MATTHEW A. WERBEL>            JOHN R. KNODEL*+           DIAA J. MUSLEH+
                                                          LORI BROWN STERNBACK*+        LESLIE A. KOCH+            KAJAL J. PATEL>
                                                          I. BLAKELEY JOHNSTONE,III+*   CHARLES T. MCCOOK, JR.*>   NABILA SAEED^
                                                          GINA M. STANZIALE>            MARC G. MUCCIOLO>          TIFFANY D. TAGARELLI>
                                                          PAUL J. ENDLER JR.>           RICHARD A. NELKE~          STEVEN A. UNTERBURGER+
                                                                                        STEVEN K. PARNESS+         LEVI E. UPDYKE+^
                                                          Of Counsel                    RAINA M. PITTS^
                                                          MARC DEMBLING*+               BRENT R. POHLMAN+          * Certified by the Supreme Court of
                                                          ED THORNTON>                  AMANDA J. SAWYER^            New Jersey as a Civil Trial Attorney
                                                                                        JARED S. SCHURE>           +Member of NY & NJ Bar
                                                          Retired                       SHIFRA TARICA+             ^ Member of PA & NJ Bar
                                                          JOHN METHFESSEL, SR.>                                    >Member of NJ Bar only
                                                          (1935-2017)                                              #Member of NJ & LA. Bar
                                                          DON CROWLEY*+                 Associates                 <Member of NJ & DC Bar
                                                  August 31, 2020                       EDWARD D. DEMBLING>
                                                                                        JASON D. DOMINGUEZ+
                                                                                                                   >Member of NJ, PA & DC Bar
                                                                                                                   ~Member of NY, NJ & DC Bar
                                                                                        NATALIE DONIS+
                                                                                        MICHAEL R. EATROFF>        Please reply to New Jersey
     VIA ECOURTS FILING                                                                 DAVID INCLE, JR.>
                                                                                        FRANK J. KEENAN+^
     Honorable Gregory H. Woods, U.S.D.J.                                               SCOTT KETTERER>

     United States District Court, Southern District of New York
     US Courthouse
     40 Foley Square
     New York, NY 10007-1581

     RE:     J.T. O/B/O D.T. VS. BILL DE BLASIO, ET AL.
             Our File No.        : 89465 ELH
             Docket No.          : 20-CV-5878 (CM)(GWG)

     Dear Judge Woods:

     This office presently represents the New Jersey School District of Middletown, West
     Orange, Cherry Hill and Readington. Pursuant to Your Honor’s recent order, we intend to
     file a motion to dismiss the Complaint, as well as a brief in opposition to Plaintiffs' pending
     application for a preliminary injunction.

     In view of the number and complexity of the issues raised in the 351-page Complaint and
     Plaintiffs' 51 page brief (emailed to me on the evening of Friday, August 21st but not yet
     filed on the docket), we request permission to file briefs which are each no greater than 45
     pages in length.


                                                         Respectfully submitted,

                                                         METHFESSEL & WERBEL, ESQS.



                                                         Fredric P. Gallin
                                                         gallin@methwerb.com
                                                         Ext. 162
     FPG:jml



2025 Lincoln Highway  Suite 200  P.O. Box 3012  Edison, NJ 08818  (732) 248-4200  FAX (732) 248-2355
       112 West 34th Street  17th Floor  New York, NY 10120  (212) 947-1999  FAX (212) 947-3332
 1500 Market Street  12th Floor, East Tower  Philadelphia, PA 19102  (215) 665-5622  FAX (215) 665-5623
                                              www.njinslaw.com
      Case 1:20-cv-05878-CM Document 42 Filed 08/31/20 Page 2 of 2

Methfessel & Werbel, Esqs.
Our File No. 89465 ELH
Page 2

  cc: VIA FEDERAL EXPRESS
      Patrick B. Donohue, Esq.
      Patrick Donohue Law Firm PLLC
      55 West 116th Street, Suite 159
      New York, NY 10026

      VIA EMAIL: peter@pabilaw.org
      Peter G. Albert, Esq.
      Brain Injury Rights Group, Ltd.
      300 East 95th Street, Suite 130
      New York, NY 10128
